DETAILED ACTION
1.	This is a response to applicant's submissions filed on 04/28/2020. Claims 1-26 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Walter Linder (Reg. # 31,707) on 12/10/2021.  The application has been amended as follows:  
  As per Claim 1, the entire claim has been replaced by the following amended claim 1:
-- An aircraft, comprising:
a first power supply;
a switched power distribution system configured to power on and power off in response to user control;

a first supply input; and
a second supply input coupled to the switched power distribution system; a transceiver;
a gateway including a processing system, the gateway coupled to the first power supply, avionics and transceiver, and configured to operate in a first mode to:
receive from the transceiver a remote wake request initiated by a user of a remote communication device;
power on at least portions of the avionics in response to the received remote wake request by causing the first power supply to be coupled to the  first supply input of the avionics;
receive aircraft parameter information from the powered on portions of the
avionics; and
provide the received aircraft parameter information to the transceiver for transmission from the aircraft.--   
In Claim 7, lines 1-2, “optionally substantially” has been deleted.

In claim 9, line 1, “claim 8” has been changed to --claim 1-- . 
In claim 10, line 1, “claim 8” has been changed to --claim 1-- . 


As per Claim 15, the entire claim has been replaced by the following amended claim 15:
--15.	 A gateway for use in an aircraft to provide aircraft parameter information updates during operation in a first mode, wherein the aircraft includes systems comprising a first supply input and a second supply input coupled to a switched power  distribution system, the gateway comprising:
a parameter information port configured to receive aircraft parameter information from  the systems on the aircraft;
a power control output port;
a transceiver port; and  
a processing system coupled to the parameter information port, the power control output port and the transceiver port, wherein the processing system is configured to operate to:
receive at the transceiver port a remote wake request initiated by a user of a remote communication device;
provide power on control signals to the power control output port in response to the received remote wake request, wherein the power on control signals are configured to cause at least portions of the systems on the aircraft to power on in response to the received remote wake request by causing a first power supply to be coupled to the first supply input of at least portions of the systems on the aircraft through a first power 
receive at the parameter information port aircraft parameter information from the  powered on portions of the systems of the aircraft; and
provide the received aircraft parameter information to the transceiver port for transmission from the aircraft.-- 

In claim 17, lines 5, “a switched power” has been changed to  --the switched power--. 

In claim 17, line 8,  “avionics” has been changed to:
 --first supply input of the systems of the aircraft-- .
In  claim 18, line 6,  “systems” has been changed to :
--first supply input of the systems--. 

As per Claim 21, the entire claim has been replaced by the following amended claim 21:
--21.	A method for operating an aircraft in a first mode to provide updated aircraft parameter information to a remote user, wherein the aircraft includes avionics comprising a first supply input and a second supply input coupled to a switched power distribution system, the method comprising:
receiving at the aircraft an information update request initiated by a user of a remote   communication device;
powering on at least portions of avionics of the aircraft, in response to the received information update request, including causing a first power 
receiving aircraft parameter information from the powered on at least portions of the aircraft; and
transmitting the received aircraft parameter information from the aircraft.-- ,
In claim 23, line 3, “a first” has been changed to –the first--.

As per Claim 24, the entire claim has been replaced by the following amended claim 24:
--24. 	 The method of claim 23 and operating the aircraft in a second mode, comprising causing the second supply input of the avionics  of the aircraft to be coupled to  the switched power supply and distribution system through a second bus.—
4.	 Claim 8 has been cancelled by Examiner’s amendment.

Allowable Subject Matter
5.	  Remaining Claims 1-7 and 9-26  are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, CASTET et al.  (USP 2020/0028687) teaches,  Systems and methods for communicating avionic data to a non-avionic device situated outside of the cockpit of an aircraft. A method  comprising the steps of receiving a request, aimed at receiving avionic data from avionic systems, from a non-

 Regarding Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination , an aircraft, comprising: a first power supply; a switched power distribution system configured to power on and power off in response to user control; avionics including a plurality of sensors, wherein the plurality of sensors provide aircraft parameter information and include: a first supply input; and a second supply input coupled to the switched power distribution system; a transceiver;
a gateway including a processing system, the gateway coupled to the first power supply, avionics and transceiver, and configured to operate in a first mode to:
receive from the transceiver a remote wake request initiated by a user of a remote communication device; power on at least portions of the avionics in response to the received remote wake request by causing the first power supply to be coupled to the 

Regarding Independent claim 15, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination , a gateway for use in an aircraft to provide aircraft parameter information updates during operation in a first mode, wherein the aircraft includes systems comprising a first supply input and a second supply input coupled to a switched power distribution system, the gateway comprising: a parameter information port configured to receive aircraft parameter information from  the systems on the aircraft; a power control output port; a transceiver port; and   a processing system coupled to the parameter information port, the power control output port and the transceiver port, wherein the processing system is configured to operate to: receive at the transceiver port a remote wake request initiated by a user of a remote communication device; provide power on control signals to the power control output port in response to the received remote wake request, wherein the power on control signals are configured to cause at least portions of the systems on the aircraft to power on in response to the received remote wake request by causing a first power supply to be coupled to the first supply input of at least portions of the systems on the aircraft through a first power supply bus; receive at the parameter information port aircraft parameter information from the powered on portions of the systems of the aircraft; and provide the received aircraft parameter information to the transceiver port for transmission from the aircraft.

Regarding Independent claim 21, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method for operating an aircraft in a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663